1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      LEBANESE ARAK CORP.,                       Case No. CV 19-05778-AB (RAOx)
12
                      Plaintiff,
13
      v.                                         ORDER DISMISSING CIVIL ACTION
14
15    PEERLESS INSURANCE CO., et al.,
16                    Defendant.
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25
     Dated: November 26, 2019         _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
